DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the Amendment filed 22 July 2022.  Claims 6 and 8-13 are currently under consideration.  The Office acknowledges the amendments to claims 8 and 10-13, as well as the cancellation of claim 7.


	Allowable Subject Matter
Claims 6 and 8-13 are allowed.
The following is an examiner’s statement of reasons for allowance: claims 6, 10, and 13 were addressed in the previous Office action; again, none of the prior art of record teaches or reasonably suggests such methods comprising inserting and anchoring such a locator device, then later inserting a fiducial brachytherapy needle into the treatment region using the locator device; or installing a locator device by penetrating tissue with a sharpened distal tip, then anchoring the locator device, using a set of characteristics of the locator device in treatment planning software to generate a treatment plan, inserting a fiducial brachytherapy device using the locator device according to the treatment plan, and placing one or more radioactive seeds into the treatment region; or installing a locator device into a treatment region in tissue, then anchoring the locator device, using a set of characteristics of the locator device in treatment planning software to generate a treatment plan, inserting a fiducial brachytherapy device using the locator device according to the treatment plan, and placing one or more radioactive seeds into the treatment region that is a lumpectomy cavity in breast tissue.  Further, regarding claims 8, 9, 11, and 12, none of the prior art of record teaches or reasonably suggests such methods comprising installing a locator device into a treatment region in tissue, then anchoring the locator device, using a set of characteristics of the locator device in treatment planning software to generate a treatment plan, inserting a fiducial brachytherapy device using the locator device according to the treatment plan, placing one or more radioactive seeds into the treatment region, and attaching a brachytherapy template, wherein the brachytherapy device is inserted through the template into the treatment region.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS B COX whose telephone number is (571)270-5132. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THADDEUS B COX/Primary Examiner, Art Unit 3791